On February 8, 2010, the Board of Commissioners on Grievances and Discipline filed a final report in the office of the Clerk of this court pursuant to BCGD Proc. Reg. 11(D), in which it accepted the agreement entered into by relator, Columbus Bar Association, and respondent, Lewis Eugene Williams. The agreement set forth the misconduct and the agreed, recommended sanction of a two-year suspension with the entire suspension stayed. The board recommended that the agreement be accepted. The court, sua sponte, issued an order waiving the issuance of a show cause order, and this matter was submitted to the court on the report and record filed by the board.
It has come to the court’s attention that the affidavit submitted by respondent does not include a statement that he agreed to the sanction recommended by the board, as required by BCGD Proc.Reg. 11(B)(4). It is hereby ordered by the court, sua sponte, that this cause is remanded to the Board of Commissioners on Grievances and Discipline for further proceedings. Proceedings before this court in this case are stayed until further order of this court. Costs to abide final determination of the case.
It is further ordered, sua sponte, that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.